Citation Nr: 1301195	
Decision Date: 01/11/13    Archive Date: 01/16/13

DOCKET NO.  12-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, generalized anxiety disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney-at-law


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from January 23, 1962 to April 4, 1962.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, denied the Veteran's service-connection claim for PTSD.  The Veteran disagreed with the RO's determination, and he perfected an appeal as to this issue.

The Veteran's attorney has recently submitted additional evidence and argument directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2012).

Clarification of issue on appeal

Although the Veteran originally developed service-connection claim for PTSD alone, the Board is expanding the issue to include consideration of whether the Veteran is entitled to service connection for any acquired psychiatric disability.  Indeed, the United States Court of Appeals for Veterans Claims (the Court) has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record demonstrates that the Veteran has been recently diagnosed with major depressive disorder and generalized anxiety disorder.  The Board is therefore expanding the issue on appeal at this time, and will consider whether service connection may be awarded for any acquired psychiatric disability to include major depressive disorder, anxiety disorder and PTSD, as instructed by the Court in Clemons. 
Referred issues

In the above-referenced December 2009 rating decision, the RO denied the Veteran's service-connection claim for a lower back condition.  The Veteran did not file a notice of disagreement with this decision.  As such the issue is not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA]. 

Notably however, on his November 2011 substantive appeal, in addition to indicating that he wished to appeal his service-connection claim for a psychiatric disability [listed above], the Veteran also asserted that the RO's decision to deny his service-connection claim for a lower back condition was "incorrect."  Because this assertion was made more than one year following the RO's original denial of the Veteran's low back service-connection claim, the Board construes the Veteran's November 2011 statement as a request to reopen this previously-denied claim.  The RO has not yet addressed this issue in the first instance, and it is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398   (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]. 

In addition, the Veteran's attorney has recently submitted a brief in December 2012 containing evidence and argument in support of a claim for a total disability rating based on individual unemployability (TDIU).  As above, the RO has not adjudicated this issue in the first instance.  Therefore, the Board has no jurisdiction over the issue, and it too must be referred to the RO for appropriate action.  


FINDING OF FACT

The evidence of record supports a finding that a relationship exists between the Veteran's current acquired psychiatric disorders and his period of active duty service. 
CONCLUSION OF LAW

The Veteran's current acquired psychiatric disorders, to include depressive disorder and generalized anxiety disorder with psychotic features, were incurred during active duty service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

VCAA notice letters were sent to the Veteran regarding his service-connection claim in August and October 2009.  The Board need not discuss in detail the sufficiency of these letters in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has retained the services of an attorney, and declined an opportunity for a personal hearing before the Board. 

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d)  (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

With respect to PTSD, the Board notes that a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran asserts that he has a current acquired psychiatric disability that had its onset in, or is otherwise related to his period of active duty military service.  In particular, the Veteran asserts that he was "harassed and battered" by his company commander during his basic training, and has experienced mental health problems since that time to the present day.  See, e.g., the Veteran's May 2009 Statement in Support of Claim.  

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  See Shedden v. Principi, 381 F.3d at 1167.

With respect to element (1), current disability, the Board notes that although the Veteran's VA treatment records do at times document a diagnosis of PTSD, among other disabilities [see, e.g., the Veteran's November 12, 2009 VA Psychiatry Note], no physician has specified that any such PTSD diagnosis meets the specific criteria outlined in the DSM-IV.  Crucially, the most thorough mental health examination report of record, which was created by Dr. A.H.F. on December 2, 2012 and submitted to the Board by the Veteran's attorney in support of the Veteran's service-connection claim shortly thereafter, specifically notes diagnoses not of PTSD, but of "generalized anxiety disorder with psychotic features" and "depressive disorder NOS."  Dr. A.H.F. specified that the Veteran did exhibit some posttraumatic traits, but pertinently did not diagnose the Veteran with PTSD.  Thus, current acquired psychiatric disabilities of depressive disorder and generalized anxiety disorder, but not PTSD, are shown by the record.  Element (1) of Shedden is accordingly satisfied.  

With respect to element (2), in-service disease or injury, the Veteran asserts that he was verbally and physically abused by his company commander during his period of basic training, and since that time, has exhibited mental health disability symptomatology to include isolation, problems with relationships, and disturbances in motivation.  See, e.g., the Veteran's May 2009 Statement in Support of Claim.  

The Veteran is competent to attest to his own in-service observations and experiences.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran's service records include no documentation of any in-service complaints of harassment and/or mental health disability symptomatology, the Board finds nothing in the record to call the Veteran's credibility into question.  Indeed, the Veteran has submitted a number of lay statements from his friends and relatives indicating their own observations of Veteran's apparent change in behavior and mood following his short period of active duty service.  See the October 30, 2012 letter of the Veteran's brother, H.H. [noting that the Veteran had nightmares upon return from service, with dramatic mood changes and withdrawal]; see also the October 9, 2012 letter of the Veteran's friend B.R. [noting a 50 year friendship with the Veteran, and identifying a "real change" within the Veteran upon his return from active service, to include withdrawal, depression, forgetfulness, and irritability].  The Veteran has consistently reported to VA treating physicians his account of in-service trauma, and has explained that he never brought the issue up to VA until now because he did not have money and only recently began coming to VA for treatment where he discovered he could receive services to help his situation.  See the Veteran's June 17, 2009 VA Addendum report of Dr. A.J.D. 

In light of the Veteran's competent and credible statements as to his in-service trauma, the Board finds that in-service injury is demonstrated by the record, and that Shedden element (2) is satisfied as well. 

Finally, with respect to crucial element (3), nexus or relationship, as noted above, the Veteran's attorney has recently submitted a mental health examination report from Dr. A.H.F., who concluded after review of the Veteran's record and upon examination of the Veteran that the Veteran's depressive disorder and generalized anxiety disorder are "more likely than not a direct function of the veteran's traumatic military experience while in basic training."  By way of rationale, Dr. A.H.F. highlighted the Veteran's VA medical records, showing ongoing treatment for depression and anxiety, his own mental status evaluation, and the above-referenced lay statements from the Veteran's brother and friend, noting that together, such evidence "point[s] to a severe deterioration in the veteran's mental health following military service and resultant impact upon social and occupational functioning."  See the December 2, 2012 examination report of Dr. A.H.F.  Crucially, there is no medical opinion of record contrary to that of Dr. A.H.F.  Accordingly, Shedden element (3), and therefore all elements of service connection are indeed satisfied, and the benefit sought on appeal is allowed.
In closing, the Board again notes that the issue on appeal was originally characterized as a claim entitlement to service connection specifically for PTSD, and such claim was recharacterized by the Board herein as potentially encompassing other psychiatric diagnoses.  In this regard, the Board further notes that it considers the Veteran's original psychiatric disability claim to have been fully granted through the above-described grant of entitlement to service connection for generalized anxiety disorder [in addition to depressive disorder].  Specifically, the Board finds that this anxiety disorder grant contemplates the symptoms of psychiatric disability that have been reported by the Veteran throughout the course of his claim.  See Clemons, supra.  Further, the Board notes that both anxiety disorder and PTSD are characterized as anxiety disorders in the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  Both disabilities are also characterized by VA as anxiety disorders for rating purposes, with PTSD being listed under 38 C.F.R. § 4.130, Diagnostic Code 9411, and anxiety disorder, not otherwise specified, being listed under Diagnostic Code 9413.  Finally, both disabilities are evaluated pursuant to the same rating criteria, which are listed in the General Rating Formula for Mental Disorders.  For these reasons, the Board finds that the benefit sought on appeal has been fully granted by awarding service connection for an anxiety disorder. 


ORDER

Service connection for an acquired psychiatric disability, to include depressive disorder and generalized anxiety disorder with psychotic features, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


